FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWINDER SINGH DHILLON,                         No. 10-70283

               Petitioner,                       Agency Nos. A097-118-050

  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Jaswinder Singh Dhillon, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings and review de novo legal determinations. Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that, even if Dhillon

testified credibly and suffered past persecution, the government rebutted the

presumption that Dhillon has a well-founded fear of future persecution with

evidence of changed country conditions in India. See Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 1000 (9th Cir. 2003) (“[W]here the BIA rationally

construes an ambiguous or somewhat contradictory country report and provides an

individualized analysis of how changed conditions will affect the specific

petitioner’s situation, substantial evidence will support the agency determination.”

(internal citation and quotation marks omitted)). We do not reach Dhillon’s

contention that he cannot reasonably relocate within India because our review is

limited to the BIA’s reasoning. See Hassan v. Ashcroft, 380 F.3d 1114, 1121-22

(9th Cir. 2004). Substantial evidence also supports the agency’s finding that

Dhillon is not entitled to a humanitarian grant of asylum. See Kumar v. INS, 204
F.3d 931, 934-35 (9th Cir. 2000) (concluding that petitioner’s experiences,

including being stripped and fondled in front of her parents, punched and kicked,

forced to renounce her religion, and beaten unconscious, were not sufficiently


                                          2                                     10-70283
severe to warrant humanitarian asylum). Accordingly, Dhillon’s asylum claim

fails.

         Because Dhillon has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the agency’s determination that

Dhillon was not eligible for CAT relief. See Kumar v. Gonzales, 444 F.3d 1043,

1055-56 (9th Cir. 2006) (substantial evidence supported the agency’s denial of

petitioner’s CAT claim even though the petitioner suffered a month-long police

detention in India, during which he was consistently beaten with wooden sticks and

leather belts).

         PETITION FOR REVIEW DENIED.




                                            3                                     10-70283